     Case 1:20-cv-00917-NONE-BAM Document 17 Filed 10/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PATTI M. PAGE,                                     Case No. 1:20-cv-00917-BAM (PC)
12                        Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATIONS
14    CDCR MEDICAL, et al.,                              REGARDING DISMISSAL OF ACTION FOR
                                                         FAILURE TO EXHAUST
15                        Defendants.                    ADMINISTRATIVE REMEDIES
16                                                       FOURTEEN (14) DAY DEADLINE
17

18           Plaintiff Patti M. Page (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on

20   July 1, 2020. The Court screened Plaintiff’s complaint on August 14, 2020 and granted Plaintiff

21   leave to amend. When the time expired for Plaintiff to file an amended complaint and Plaintiff

22   had not complied with the Court’s order, the Court issued an Order to Show Cause why the action

23   should not be dismissed for failure to prosecute and obey a court order. Plaintiff responded to the

24   Order to Show Cause on October 6, 2020 and filed an amended complaint. (ECF No. 14, 15.)

25      I.         Legal Standard

26           The Court is required to screen complaints brought by prisoners seeking relief against a

27   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

28   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
                                                        1
     Case 1:20-cv-00917-NONE-BAM Document 17 Filed 10/08/20 Page 2 of 3

 1   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 2   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.

 3   § 1915(e)(2)(B)(ii).

 4            Pursuant to the Prison Litigation Reform Act of 1996, “[n]o action shall be brought with

 5   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner

 6   confined in any jail, prison, or other correctional facility until such administrative remedies as are

 7   available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the available

 8   administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney

 9   v. Carey, 311 F.3d 1198, 1199–1201 (9th Cir. 2002). Exhaustion is required regardless of the

10   relief sought by the prisoner and regardless of the relief offered by the process, Booth v. Churner,

11   532 U.S. 731, 741 (2001), and the exhaustion requirement applies to all suits relating to prison

12   life, Porter v. Nussle, 435 U.S. 516, 532 (2002).

13            In rare cases where a failure to exhaust is clear from the face of the complaint, it may be

14   dismissed for failure to state a claim. See, e.g., Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir.

15   2014); Medina v. Sacramento Cty. Sheriff’s Dep’t, No. 2:16-cv-0765 AC P, 2016 WL 6038181,

16   at *3 (E.D. Cal. Oct. 14, 2016) (“When it is clear from the face of the complaint and any attached

17   exhibits that a plaintiff did not exhaust his available administrative remedies before commencing

18   an action, the action may be dismissed on screening for failure to state a claim.”); Lucas v. Dir. of

19   Dep’t. of Corrs., 2015 WL 1014037, at *4 (E.D. Cal. Mar. 6, 2015) (relying on Albino and

20   dismissing complaint without prejudice on screening due to plaintiff’s failure to exhaust
21   administrative remedies prior to filing suit).

22      II.      Discussion

23            In the first amended complaint, Plaintiff responded “No” to the form complaint question

24   which asked whether she had filed a grievance or appeal of all of the facts in her complaint. She

25   further indicated that, “I have not filed an appeal because the problem has been going on for a

26   year.” The first amended complaint is signed under penalty of perjury.
27            Based on Plaintiff’s own statements, there is no indication that Plaintiff pursued her

28   grievance or appeal at any administrative level. Plaintiff is not excused from complying with
                                                         2
     Case 1:20-cv-00917-NONE-BAM Document 17 Filed 10/08/20 Page 3 of 3

 1   available administrative remedies merely because the problem is ongoing. Thus, it appears

 2   clearly on the face of the complaint that Plaintiff filed suit prematurely without first exhausting

 3   his administrative remedies in compliance with section 1997e(a).

 4       III.       Order and Recommendation

 5              Accordingly, the Clerk of the Court is DIRECTED to randomly assign a District Judge to

 6   this action.

 7              Furthermore, it is HEREBY RECOMMENDED that this action be dismissed, without

 8   prejudice, based on Plaintiff’s failure to exhaust administrative remedies prior to filing suit.

 9              These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

11   (14) days after being served with these findings and recommendations, Plaintiff may file written

12   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

13   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

14   specified time may result in the waiver of the “right to challenge the magistrate’s factual

15   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

16   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19       Dated:       October 8, 2020                           /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        3
